          Case 2:18-cv-03404-GMS Document 38 Filed 01/22/19 Page 1 of 5



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Century International Arms Incorporated,        No. CV-18-03404-PHX-GMS
10                  Plaintiff,                       CASE MANAGEMENT ORDER
11   v.
12   XTech Tactical LLC, et al.,
13                  Defendants.
14
15            The Court enters the following Case Management Order to govern the litigation in
16   this case:
17            1.    Mandatory Initial Discovery Pilot Project.    This case is subject to the
18   Mandatory Initial Discovery Pilot Project (“MIDP”) implemented by General Order 17-
19   08. The parties must comply with the requirements of the MIDP and need not make the
20   initial disclosures required by Federal Rule of Civil Procedure 26(a).      If responses
21   required by the MIDP have not been exchanged, they shall be exchanged within 30 days
22   of filing a Rule 12(a) responsive pleading.
23            2.    Deadline for Joining Parties, Amending Pleadings, and Filing Supplemental
24   Pleadings. The deadline for joining parties, amending pleadings, and filing supplemental
25   pleadings is 60 days from the date of the ruling on the pending Motion to Dismiss.
26            3.    Discovery Limitations. Depositions shall be limited to seven hours each as
27   provided in Rule 30(d)(1) of the Federal Rules of Civil Procedure. Each side may
28   propound up to 25 interrogatories, including subparts, 25 requests for production of
         Case 2:18-cv-03404-GMS Document 38 Filed 01/22/19 Page 2 of 5



 1   documents, including subparts, and 25 requests for admissions, including subparts.
 2           4.    MIDP Responses and Fact Discovery.                  The deadline for final
 3   supplementation of MIDP responses and the completion of fact discovery, including
 4   discovery by subpoena, shall be 180 days following MIDP responses.1 To ensure
 5   compliance with this deadline, the following rules shall apply:
 6                 a.      Written Discovery: All interrogatories, requests for production of
 7   document, and requests for admissions shall be served at least 45 days before the
 8   discovery deadline.
 9                 b.      The parties may mutually agree in writing, without Court approval,
10   to extend the time provided for discovery responses in Rules 33, 34, and 36 of the Federal
11   Rules of Civil Procedure. Such agreed-upon extensions, however, shall not alter or
12   extend the discovery deadlines set forth in this Order.
13           5.    Expert Disclosures and Discovery.
14                 a.      Plaintiff(s) shall provide full and complete expert disclosures, as
15   required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure, no later than
16   150 days following MIDP responses.
17                 b.      Defendant(s) shall provide full and complete expert disclosures, as
18   required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure, no later than
19   180 days following MIDP responses.
20                 c.      Rebuttal expert disclosures, if any, shall be made no later than 210
21   days following MIDP responses. Rebuttal experts shall be limited to responding to
22   opinions stated by initial experts.
23                 d.      Expert depositions shall be completed no later than 240 days
24   following MIDP responses.
25                 e.      Disclosures under Rule 26(a)(2)(A) must include the identities of
26   1
       General Order 17-08 implements the MIDP and should be reviewed carefully. It
     requires parties to timely supplement their MIDP responses as new information is
27   discovered. Parties who fail to timely disclose relevant information will be precluded
     from using it in the case and may be subject to other sanctions. Parties who unreasonably
28   postpone disclosure of relevant information to the end of the discovery period will also be
     subject to sanctions.

                                                 -2-
         Case 2:18-cv-03404-GMS Document 38 Filed 01/22/19 Page 3 of 5



 1   treating physicians and other witnesses who will provide testimony under Federal Rules
 2   of Evidence 702, 703, or 705, but who are not required to provide expert reports under
 3   Rule 26(a)(2)(B). Rule 26(a)(2)(C) disclosures are required for such witnesses on the
 4   dates set forth above. Rule 26(a)(2)(C) disclosures must identify not only the subjects on
 5   which the witness will testify, but must also provide a summary of the facts and opinions
 6   to which the expert will testify. The summary, although clearly not as detailed as a
 7   Rule 26(a)(2)(B) report, must be sufficiently detailed to provide fair notice of what the
 8   expert will say at trial.2
 9                  f.      As stated in the Advisory Committee Notes to Rule 26 (1993
10   Amendments), expert reports under Rule 26(a)(2)(B) must set forth “the testimony the
11   witness is expected to present during direct examination, together with the reasons
12   therefor.” Full and complete disclosures of such testimony are required on the dates set
13   forth above; absent extraordinary circumstances, parties will not be permitted to
14   supplement expert reports after these dates. The Court notes, however, that it usually
15   permits parties to present opinions of their experts that were elicited by opposing counsel
16   during depositions of the experts. Counsel should depose experts with this fact in mind.
17                  g.      Each side shall be limited to one retained or specifically employed
18   expert witness per issue.
19           6.     Discovery Disputes.
20                  a.      If a discovery dispute arises, the parties promptly shall call the Court
21   to request a telephone conference concerning the dispute. The Court will seek to resolve
22   the dispute during the telephone conference and may enter appropriate orders on the basis
23   of the telephone conference. The Court may order written briefing if it does not resolve
24   the dispute during the telephone conference. The parties shall not file written discovery
25
26   2
      In Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817 (9th Cir. 2011), the
     Ninth Circuit held that “a treating physician is only exempt from Rule 26(a)(2)(B)’s
27   written report requirement to the extent that his opinions were formed during the course
     of treatment.” Id. at 826. Thus, for opinions formed outside the course of treatment,
28   Rule 26(a)(2)(B) written reports are required. Id. For opinions formed during the course
     of treatment, Rule 26(a)(2)(C) disclosures will suffice.

                                                   -3-
         Case 2:18-cv-03404-GMS Document 38 Filed 01/22/19 Page 4 of 5



 1   motions without leave of Court.3
 2                 b.     Parties shall not contact the Court concerning a discovery dispute
 3   without first seeking to resolve the matter through personal consultation and sincere
 4   effort as required by Local Rule of Civil Procedure 7.2(j). Any briefing ordered by the
 5   Court shall also comply with Local Rule of Civil Procedure 7.2(j).
 6                 c.     Absent extraordinary circumstances, the Court will not entertain fact
 7   discovery disputes after the deadline for completion of fact discovery and will not
 8   entertain expert discovery disputes after the deadline for completion of expert discovery.
 9           7.    Dispositive Motions.
10                 a.     Dispositive motions shall be filed no later than 270 days following
11   MIDP responses.
12                 b.     No party shall file more than one motion for summary judgment
13   under Rule 56 of the Federal Rules of Civil Procedure without leave of court.
14                 c.     Statements of fact required by Local Rule of Civil Procedure 56.1
15   shall not exceed ten pages in length, exclusive of exhibits.
16                 d.     The parties shall not notice oral argument on any motion. Instead, a
17   party desiring oral argument shall place the words “Oral Argument Requested”
18   immediately below the title of the motion pursuant to Local Rule of Civil Procedure
19   7.2(f). The Court will issue an order scheduling oral argument as it deems appropriate.
20           8.    Good Faith Settlement Talks. All parties and their counsel shall meet in
21   person and engage in good faith settlement talks no later than 240 days following MIDP
22   responses. Upon completion of such settlement talks, and in no event later than five
23   working days after the deadline set forth in the preceding sentence, the parties shall file
24   with the Court a joint report on settlement talks executed by or on behalf of all counsel.
25   The report shall inform the Court that good faith settlement talks have been held and shall
26   report on the outcome of such talks. The parties shall indicate whether assistance from
27
     3
         The prohibition on “written discovery motions” includes any written materials
28   delivered or faxed to the Court, including hand-delivered correspondence with
     attachments.

                                                 -4-
      Case 2:18-cv-03404-GMS Document 38 Filed 01/22/19 Page 5 of 5



 1   the Court is needed in seeking settlement of the case. The parties shall promptly notify
 2   the Court at any time when settlement is reached during the course of this litigation.
 3          9.     The Deadlines Are Real. The parties are advised that the Court intends to
 4   enforce the deadlines set forth in this Order and should plan their litigation activities
 5   accordingly. The parties are specifically informed that the Court will not, absent truly
 6   unusual circumstances, extend the schedule in this case to accommodate settlement talks.
 7          10.    Briefing Requirements.
 8                 a.      All memoranda filed with the Court shall comply with Local Rule of
 9   Civil Procedure 7.1(b) requiring 13-point font in text and footnotes.
10                 b.      Citations in support of any assertion in the text shall be included in
11   the text, not in footnotes.
12          11.    Pre-motion Conference.
13          The Court will hold a conference with the parties before motions for summary
14   judgment are filed. The purpose of the conference will be to narrow issues and focus the
15   briefing, and perhaps dispense with statements of fact under Local Rule 56.1. The parties
16   shall exchange two-page letters describing any anticipated motions for summary
17   judgment and responses, identifying the issues and claims on which summary judgment
18   will be sought and the basis for the motions and response. The parties shall file these
19   letters with the Court on or before 240 days following MIDP responses and shall call
20   the Court the same day to schedule a time for a pre-motion conference.
21          Dated this 18th day of January, 2019.
22
23
24
25
26
27
28


                                                 -5-
